***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           KATHLEEN BUDRAWICH v. EDWARD
                  BUDRAWICH, JR.
                     (AC 41125)
                        Alvord, Bright and Bear, Js.*

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the postjudgment rulings of the
    trial court modifying his alimony obligation and denying his motion to
    reassign to a different court the plaintiff’s motion for an order seeking
    reimbursement from him for certain expenses of the parties’ children.
    The defendant also challenged on appeal the trial court’s granting of
    the plaintiff’s motion to correct the court’s memorandum of decision.
    The trial court had requested of the parties a waiver of the 120 day
    deadline mandated in the applicable rule of practice (§ 11-19) to issue
    a decision on the plaintiff’s motion for an order seeking reimbursement.
    When the defendant did not respond to the request, a status conference
    was scheduled at which the plaintiff agreed to extend the 120 day
    deadline but which the defendant did not attend because, he asserted,
    he went to the incorrect courthouse. The court stated at the status
    conference that it would proceed with the agreement of counsel. The
    defendant thereafter sought reassignment of the plaintiff’s motion for
    an order, claiming that the court had failed to render a timely decision
    under Practice Book § 11-19. The defendant’s motion was assigned to
    a different court, which denied the motion after indicating that the prior
    court had found that the defendant consented to the extension of time.
    The prior court then ruled in favor of the plaintiff on her motion for an
    order. Held:
1. The trial court’s finding that the defendant had consented to the prior
    court’s request for an extension of time to rule on the plaintiff’s motion
    for an order was clearly erroneous, the court having been required under
    Practice Book § 11-19 to reassign the plaintiff’s motion to a different
    judge; the defendant timely filed his motion for reassignment, there was
    no evidence to support a finding of consent, and, although this court
    did not condone the defendant’s failure to respond to the court’s e-mail
    or to attend the status conference, those failures could not be construed
    as a waiver of the 120 day deadline.
2. The trial court improperly granted the plaintiff’s motion to modify alimony,
    as its construction of the dissolution judgment’s alimony provision was
    unclear and its determination that the plaintiff met her burden to estab-
    lish a substantial change in circumstances was predicated in part on a
    clearly erroneous factual finding as to her medical expenses:
    a. The trial court failed to reduce the plaintiff’s weekly expenses by the
    amount of the uninsured medical expenses she listed on her financial
    affidavit but later withdrew, and, as a result, the court improperly found
    that approximately 30 percent of her weekly expenses went to medical
    expenses when the court should have found that 11 percent went to
    those expenses; accordingly, this court did not need to address the
    defendant’s claim that the trial court improperly granted the plaintiff’s
    motion to correct and issued a corrected memorandum of decision, as
    there remained no judgment that could be corrected in light of this
    court’s conclusion that the trial court improperly granted the plaintiff’s
    motion to modify and this court’s reversal of the trial court’s judgment.
    b. The alimony provision in the dissolution judgment did not relieve the
    plaintiff of her burden to demonstrate a substantial change in circum-
    stances, as the language of the provision expressed the court’s intention
    to preclude modification as to term and to permit it as to amount, but
    only if the plaintiff’s earnings fell below $100,000 per year; the alimony
    provision did not permit a second look upon the occurrence of a specified
    event, it did not state that a specified event shall be considered a substan-
    tial change in circumstances or that a party shall have the right to seek
    a modification upon the occurrence of a specified event without showing
    a substantial change in circumstances, and it gave no indication that
    the court intended to permit the plaintiff to obtain de novo review of
    the defendant’s alimony obligation without first showing a substantial
    change in circumstances.
                   (One judge concurring and dissenting)
3. The defendant’s claim that the trial court improperly granted his motion
    to modify his alimony obligation downward was rendered moot, the
    relief sought in the defendant’s motion having been afforded to him as
    a result of this court’s conclusion that the trial court improperly granted
    the plaintiff’s motion to modify alimony.
        Argued February 3—officially released September 22, 2020

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield and tried to the court, Abery-Wetstone,
J.; judgment dissolving the marriage and granting certain
other relief; thereafter, the court, Sommer, J., granted
the plaintiff’s motion for modification of alimony, and
the defendant appealed to this court; subsequently, the
court, Sommer, J., granted the plaintiff’s motion to cor-
rect the court’s memorandum of decision modifying ali-
mony and issued a corrected memorandum of decision,
and the defendant filed an amended appeal; thereafter,
the court, Wenzel, J., denied the defendant’s motion for
reassignment; subsequently, the court, Sommer, J.,
granted the plaintiff’s motion for order and issued an
order requiring the defendant to pay certain unreim-
bursed expenses, and the defendant filed an amended
appeal; thereafter, the court, Wenzel, J., granted the
defendant’s motion for modification of alimony, and
the defendant filed an amended appeal. Reversed in
part; further proceedings.
  Edward Budrawich, Jr., self-represented, the appel-
lant (defendant).
  Kathleen Budrawich, self-represented, the appellee
(plaintiff).
                           Opinion

   ALVORD, J. The self-represented defendant, Edward
Budrawich, Jr., appeals from the trial court’s rulings on
postjudgment motions filed by both him and the self-
represented plaintiff, Kathleen Budrawich. On appeal,
the defendant argues that the court improperly (1)
denied his motion for reassignment of the plaintiff’s
motion for order, (2) granted the plaintiff’s motion to
modify alimony, (3) granted the plaintiff’s motion to
correct and issued a corrected memorandum of deci-
sion, and (4) modified his alimony obligation pursuant
to his motion to modify alimony. We agree with the
defendant’s first and second claims and, accordingly,
reverse the judgment of the court. In light of our resolu-
tion of the defendant’s first two claims, we need not
address his third claim and we conclude that his fourth
claim is rendered moot.
   The following facts, as set forth by this court in a
prior appeal; Budrawich v. Budrawich, 156 Conn. App.
628, 115 A.3d 39, cert. denied, 317 Conn. 921, 118 A.3d
63 (2015); and procedural history are relevant to our
resolution of this appeal. The parties were married in
1982, and had three children. Id., 631. ‘‘The plaintiff filed
an action seeking dissolution of the parties’ marriage
in June, 2004. In June, 2006, the parties reached an
agreement regarding a parenting plan, which the court
[Abery-Wetstone, J.] found to be in the best interests of
the children. Accordingly, it approved and incorporated
the agreement by reference into the judgment of disso-
lution. . . . The parties also entered into a binding arbi-
tration agreement in November, 2006, and a corrected
decision and award was issued on May 30, 2007, which
the court approved at the time of dissolution. . . .
After approving the parties’ agreement and the decision
of the arbitrator, on November 28, 2007, the court ren-
dered judgment dissolving the parties’ twenty-five year
marriage.’’ (Internal quotation marks omitted.) Id., 631–
32. On November 29, 2007, the court amended its memo-
randum of decision to add a paragraph concerning ali-
mony, which it stated had been deleted inadvertently
from the original decision. That paragraph (alimony
provision) stated: ‘‘The husband shall pay to the wife
the sum of $1.00 per year as alimony. Payment shall be
made, during the husband’s lifetime and until the wife’s
death, remarriage, or suspension of alimony due to
cohabitation pursuant to the statute and case law or
November 28, 2022. Alimony shall be modifiable as to
amount if the wife earns less than $100,000 per year.
Alimony shall not be modifiable as to term.’’
  Postjudgment proceedings in this dissolution case
resulted in two prior appeals. The first appeal is not
relevant to our discussion. The second appeal con-
cerned, inter alia, the trial court’s order requiring the
parties to submit to arbitration to resolve their dispute
concerning reimbursement for past expenses that each
party had incurred on behalf of their minor children.
Budrawich v. Budrawich, supra, 156 Conn. App. 630.
On April 21, 2015, this court issued its decision, in which
it concluded that ‘‘the [trial] court erred in ordering the
parties to submit to arbitration to resolve their dispute
over unreimbursed expenses because the parties did
not execute a voluntary arbitration agreement.’’ Id., 648.
This court reversed the judgment only as to the order
requiring the parties to submit to arbitration. Id., 650.
  The parties also filed several postjudgment motions.
The defendant has appealed from the court’s rulings
on his March 1, 2018 motion for reassignment of the
plaintiff’s November 25, 2015 motion for order seeking
reimbursement for the children’s expenses and unreim-
bursed medical expenses, the plaintiff’s April 20, 2017
motion to modify alimony and her December 6, 2017
motion to correct the court’s memorandum of decision
rendered thereon, and the defendant’s March 23, 2018
motion to modify alimony. Additional facts and proce-
dural history will be set forth as necessary.
                             I
  The defendant’s first claim on appeal is that the court
improperly denied his motion for reassignment of the
plaintiff’s motion for order. Specifically, he argues that
he did not consent to the court’s requested extension
of time to issue its decision on the plaintiff’s motion for
order and, therefore, his motion seeking to have the
motion for order reassigned to another judge should
have been granted. The plaintiff responds that the
defendant has ‘‘waived any right to claim that matters
before the court are reassigned’’ by his failure to
respond to the court’s e-mails requesting an extension
and to attend a status conference scheduled following
his failure to respond to the e-mails. We agree with the
defendant that the court improperly denied his motion
for reassignment.
   The following additional undisputed facts and proce-
dural history are relevant to this claim. On November
25, 2015, the plaintiff filed a motion for order, alleging
that she was owed reimbursement for the children’s
extracurricular expenses and unreimbursed medical
expenses. The court, Sommer, J., held hearings over
six days, beginning on August 8, 2016, and ending on
September 27, 2016. Both parties filed posthearing
memoranda of law on October 27, 2017. With the 120
day deadline to issue a decision on the plaintiff’s motion
for order approaching; see Practice Book § 11-19; the
case flow coordinator from the Stamford Superior
Court e-mailed the parties on February 16, 2018, on
behalf of Judge Sommer, to request a waiver of the 120
day deadline. The defendant did not respond to the
e-mail. A status conference was scheduled for February
22, 2018. On that date, the plaintiff’s counsel appeared
before the court, Sommer, J., in Stamford.1 Neither the
plaintiff nor the defendant were present. The plaintiff’s
counsel informed the court that the plaintiff was not
present because she was ill, and that counsel did not
know why the defendant was not present.
   The court stated that the defendant ‘‘had been con-
tacted with the request for the extension of time for
the court to have additional time to render its decision.
And because he did not reply to case flow, it was neces-
sary for the court to schedule this hearing today to give
him an opportunity to come and to be heard on the
requested extension.’’ The court indicated that its
requested extension was due to the ‘‘very, very heavy
press of business in the family assignment resulting in
the court handling a vast volume of cases’’ and ‘‘the
additional complication’’ of completing a decision in
this matter where the physical file remained in Bridge-
port and that ‘‘it was not clear that all of the exhibits
that are related to [the motion for children’s expenses]
are here with me.’’ Accordingly, the court sought an
additional period of time to issue its ruling. The plain-
tiff’s counsel stated that the exhibits submitted were
essential for the court to render its decision and indi-
cated that ‘‘there’s no objection on our part’’ to the
court’s proposed March 30, 2018 deadline to issue its
decision.
   The court then stated: ‘‘Well, I will consider that [the
defendant] has been duly notified by case flow of the
request for the extension. Not having received any
response from [the defendant], this court scheduled a
hearing this afternoon to provide [the defendant] an
opportunity to appear and speak to the requested exten-
sion. [The defendant] has not appeared, it now being
2:25, the matter having been scheduled for two o’clock.
And the court will proceed on with the agreement of
counsel to the extension to March 30, which I would
anticipate being able to over the next couple of weeks
either have the file, those crucial exhibits, and they
are crucial, I do remember their production and initial
review throughout the testimony. And the exhibits are
essential to this court’s decision. So that matter will
be addressed.’’
   On March 1, 2018, pursuant to Practice Book § 11-
19, the defendant filed a motion for reassignment of
the plaintiff’s motion for order on the ground that the
court had not rendered a timely decision on the plain-
tiff’s motion. On March 22, 2018, the plaintiff filed an
objection, representing that the ‘‘Family Caseflow Coor-
dinator for Judge Sommer in Stamford, CT, e-mailed
all parties 3 times on this matter on 2/16/18 and twice
on 2/21/18. The plaintiff replied on 2/19/18, making that
4 e-mails sent to [the defendant]. The defendant . . .
failed to reply to any of the e-mails . . . .’’ The plaintiff
attached to her objection what she represented were
copies of the e-mails2 and further argued that the defen-
dant had failed to appear for the February 22, 2018
status conference, which had been scheduled because
of the defendant’s failure to respond to the e-mails.
  The parties appeared before the court, Wenzel, J., on
March 21, 2018. The defendant argued that he missed
the status conference because he had appeared at the
courthouse located at 1061 Main Street in Bridgeport,
the courthouse identified as the location of the status
conference in the JDNO notice. Following argument on
the motion for reassignment, the court confirmed that
the only issue for its consideration was ‘‘whether or
not Judge Sommer’s finding that there was consent to
the extension was proper.’’ The court then stated: ‘‘I
am put in the unfortunate position of being asked to
second-guess Judge Sommer’s decision. I am not in any
position to do that. I’m not saying that her finding of
consent that the extension should be allowed is right
or wrong. I’m in no way as well equipped as she was
to address that issue or make that finding . . . . So
based on another judge’s finding of consent, I have to
deny this motion.’’
  On April 2, 2018, the court, Sommer, J., issued its
ruling on the plaintiff’s motion for order.3 The court
ordered the defendant to pay the plaintiff the sum of
$21,687, the amount he owed of the children’s expenses
and unreimbursed medical expenses. On April 9, 2018,
the defendant filed an appeal from Judge Wenzel’s
denial of his motion for reassignment, which appeal
was treated by this court as an amended appeal.
   We first set forth applicable legal principles. Practice
Book § 11-19 provides a 120 day time limit for the court
to issue a decision on short calendar matters submitted
to it. Section 11-19 (a) provides that a judge ‘‘shall issue
a decision on such matter not later than 120 days from
the date of such submission, unless such time limit is
waived by the parties.’’ It further provides that ‘‘[i]f a
decision is not rendered within this period the matter
may be claimed in accordance with subsection (b) for
assignment to another judge or referee.’’ Practice Book
§ 11-19 (a). Section 11-19 (b) provides that ‘‘[a] party
seeking to invoke the provisions of this section shall
not later than fourteen days after the expiration of the
120 day period file with the clerk a motion for reassign-
ment of the undecided short calendar matter which
shall set forth the date of submission of the short calen-
dar matter, the name of the judge or referee to whom
it was submitted, that a timely decision on the matter
has not been rendered, and whether or not oral argu-
ment is requested or testimony is required. The failure
of a party to file a timely motion for reassignment shall
be deemed a waiver by that party of the 120 day time.’’
   This court, in Reyes v. Bridgeport, 134 Conn. App.
422, 431, 39 A.3d 771 (2012), addressed whether ‘‘a court
is required to grant a motion for reassignment if prop-
erly and timely filed.’’ The court stated: ‘‘We read sub-
section (a) to provide that unless there is a waiver by
the parties, a judge is required to issue a decision on
a short calendar matter within 120 days, and if the judge
fails to do so, that the matter must be reassigned at
any party’s request subject to that party’s compliance
with subsection (b). This reading is further supported
by the language found in subsection (b). . . . If a party
wants to invoke the right to have a matter reassigned,
he or she must timely file a motion for reassignment.
It is only if a party fails to do so, or otherwise waives
the 120 day filing deadline, that he or she waives the
right to have the matter reassigned. . . . This reading
necessarily implies that by timely filing a motion for
reassignment, a party who has not waived the filing
deadline is able to invoke his or her right to reassign-
ment, which a court must then grant.’’ (Citations omit-
ted; internal quotation marks omitted.) Id., 431–32.
  In the present case, there is no dispute that the court
did not issue its decision within the 120 day limit or
that the defendant timely filed a motion for reassign-
ment. The only issue for our consideration is whether
the court properly found that the defendant, by his
conduct in failing to respond to the case flow coordina-
tor’s e-mails and failing to appear for the status confer-
ence, waived the 120 day filing deadline.
   ‘‘Waiver is the intentional relinquishment or abandon-
ment of a known right or privilege. . . . As a general
rule, both statutory and constitutional rights and privi-
leges may be waived. . . . Waiver is based upon a spe-
cies of the principle of estoppel and where applicable it
will be enforced as the estoppel would be enforced.
. . . Estoppel has its roots in equity and stems from the
voluntary conduct of a party whereby he is absolutely
precluded, both at law and in equity, from asserting rights
which might perhaps have otherwise existed . . . .
Waiver does not have to be express, but may consist of
acts or conduct from which waiver may be implied.
. . . In other words, waiver may be inferred from the
circumstances if it is reasonable to do so.’’ (Internal
quotation marks omitted.) Id., 429–30. ‘‘[B]ecause waiver
[is a question] of fact . . . we will not disturb the trial
court’s [finding] unless [it is] clearly erroneous.’’ (Internal
quotation marks omitted.) Northland Two Pillars, LLC
v. Harry Grodsky & Co., 133 Conn. App. 226, 230, 35
A.3d 333 (2012).
   We conclude that the court’s finding of consent to the
requested extension is clearly erroneous. First, Judge
Wenzel’s suggestion that Judge Sommer had made a
finding that the defendant had consented to the exten-
sion is inaccurate. Our review of Judge Sommer’s
remarks during the February 22, 2018 status conference
reveals that she stated that the defendant had not
responded to the requested extension, had not appeared
for the status conference, and that she was proceeding
with the agreement of the plaintiff’s counsel to the
requested extension.
  Moreover, although we do not condone the defen-
dant’s failure to respond to the case flow coordinator’s
e-mail requesting his consent to an extension, we can-
not construe his silence in failing to respond to an e-mail
from the case flow coordinator as a waiver of the 120
day filing deadline. With respect to the defendant’s fail-
ure to appear for the status conference, we observe
that the JDNO notice scheduling the conference, of
which Judge Wenzel took judicial notice, incorrectly
identified its location as 1061 Main Street in Bridgeport,
when the hearing actually took place in Stamford.
Again, although we do not condone the defendant’s
failure to communicate with the court or the plaintiff’s
counsel following his missing the status conference,
we cannot construe his failure to appear at the status
conference held at the Stamford Superior Court as a
waiver of the 120 day filing deadline. Because the defen-
dant timely filed his motion for reassignment, and there
was no evidence in the record to support a finding of
consent to an extension or waiver of the 120 day filing
deadline, the court was required to order that the matter
be reassigned to another judge. See Reyes v. Bridgeport,
supra, 134 Conn. App. 431–32. We thus conclude that
the court erred in denying the plaintiff’s motion for
reassignment. Accordingly, we reverse the court’s rul-
ing on the plaintiff’s motion for order.
                            II
   We next address the defendant’s claim that the court
improperly granted the plaintiff’s motion to modify ali-
mony. In his request for relief, the defendant asks this
court to ‘‘reverse the judgment of the trial court and
remand the matter for a new hearing.’’ We agree with
the defendant that the court improperly granted the
plaintiff’s motion to modify alimony and that he is enti-
tled to a new hearing.
   Before turning to the merits of the defendant’s claim
with respect to the plaintiff’s motion to modify alimony,
we note that the defendant also claims on appeal that
the court, following the issuance of its decision on the
plaintiff’s motion to modify alimony, improperly
granted the plaintiff’s motion to correct and issued a
corrected memorandum of decision. We need not
address the defendant’s claim with respect to the court’s
issuance of a corrected memorandum of decision.
Because we conclude that the court improperly granted
the plaintiff’s motion to modify alimony, which requires
that we reverse the judgment of the trial court, there
remains no judgment that could be corrected. See Cen-
tral Connecticut Teachers Federal Credit Union v.
Grant, 27 Conn. App. 435, 438–39, 606 A.2d 729 (1992)
(declining to address second claim that court improp-
erly increased order of payments from $75 to $150 per
month pursuant to motion to correct judgment, because
conclusion on first claim required reversal of judgment,
including order of payments). We therefore refer to the
court’s corrections, without passing on their propriety,
only to demonstrate; see footnote 10 of this opinion;
that the corrections do not disturb our conclusion that
the court improperly granted the plaintiff’s motion to
modify alimony.
   The following additional facts and procedural history
are relevant to our resolution of the defendant’s claim.
On April 20, 2017, the plaintiff filed a motion to modify
alimony. She alleged that she had lost her job and had
health setbacks, and that the defendant’s income had
increased, while her earning capacity was less. On June
9, 2017, the court held a hearing on the plaintiff’s
motion, during which both parties testified.
   On November 9, 2017, the court issued a memoran-
dum of decision in which it granted the plaintiff’s
motion to modify alimony. It found that, at the time of
the dissolution in 2007, the plaintiff was employed by
Pitney Bowes at a gross annual income of approxi-
mately $122,000. The court credited the plaintiff’s testi-
mony that, following the termination of her employment
with Pitney Bowes in the fall of 2016, ‘‘despite having
made continuing good faith efforts to seek employment
she has been unable to obtain employment at any salary
level near her former level.’’ It found that ‘‘she has been
unable to obtain employment at a salary that would
enable her to meet her financial needs. The only employ-
ment opportunities available to the plaintiff are near
minimum wage positions in retail employment which
do not guarantee a full [forty] hour week.’’ The court
credited the plaintiff’s estimation that ‘‘at best she will
be able to earn $30,000 per year.’’ The court found:
‘‘These jobs do not pay bonuses, have minimal wage
increases and do not provide benefits comparable to
the benefits she received as a Pitney Bowes employee.
Although the plaintiff has retirement assets, these are
not accessible at this time and should not be depleted
to pay for her present living expenses.’’
   The court found: ‘‘[The plaintiff’s] combined expenses
for medical insurance premiums and uninsured medical
expenses constitute approximately 30 percent of her
weekly expenses. The additional cost of obtaining medi-
cal insurance independently through COBRA4 and the
out-of-pocket expenses which the plaintiff incurs due
to the medical issues which she faces subsequent to the
dissolution support her claim that she has experienced
a substantial change in circumstances.’’ (Footnote added.)
The court concluded its findings of fact by stating that,
‘‘[a]lthough the plaintiff has planned for her retirement,
she is now faced with unforeseen financial need for
support at least seven years before she will be able to
receive social security benefits and well before she is
able to access her retirement savings.’’ See footnote 7
of this opinion.
  Turning to the two step inquiry required in the adjudi-
cation of a motion to modify alimony, the court first
found that the plaintiff had met her burden of establish-
ing a substantial change in circumstances. The court
referred to the alimony provision as stating that ‘‘the
plaintiff would receive alimony in the amount of $1 per
year until November 28, 2022, and that if the plaintiff’s
income fell below $100,000 annually that would consti-
tute a substantial change in circumstances as a predi-
cate to modification.’’5 The court additionally found:
‘‘[The plaintiff’s] income has effectively been eliminated
through circumstances beyond her control. She has
established through credible evidence that she has
made good faith efforts to obtain employment but has
been unsuccessful. The court concludes based on the
credible evidence that the job market in Bradenton,
Florida, does not provide opportunities for fifty-eight
year old women with the plaintiff’s experience. The
plaintiff’s current financial affidavit reflects that she has
exhausted her severance and unemployment benefits.
Accepting a minimum wage job would still put her
income 70 percent below the level she earned at the time
of dissolution. Her total weekly expenses, including
weekly liability expenses, have also decreased, but are
well beyond her ability to meet them. On its face, the
plaintiff’s current financial affidavit shows that she is
not meeting her expenses each week. The court does
not find that the defendant’s financial circumstances
have changed materially.’’
   Next, the court considered the statutory criteria set
forth in General Statutes § 46b-82 (a). It found: ‘‘The
defendant is sixty years old. He did not present any
health issues, appears to be healthy and is still employed
at Pitney Bowes. The plaintiff is a fifty-eight year old
woman who, despite a successful career internally at
a single employer, is unable to compete more broadly
in the current job environment and has demonstrated
that the only jobs available to her pay [far] less than
her previous job. The plaintiff’s income has decreased
significantly in the decade since she lost her job in the
fall, 2016. She also testified credibly that she has health
issues which limit her employability.’’ The court granted
the motion to modify alimony, which was made retroac-
tive to April 20, 2017; see footnote 7 of this opinion;
and ordered the defendant to pay alimony to the plaintiff
in the amount of $700 per week.6
  On December 6, 2017, the plaintiff filed a motion to
correct the court’s November 9, 2017 memorandum of
decision. On February 22, 2018, the plaintiff’s counsel
appeared before the court, and the court took up the
matter of the plaintiff’s motion to correct. The plaintiff’s
counsel described each requested correction, and the
court stated on the record that it had ‘‘confirmed that
the requested corrections are all warranted. They are
each of them as presented proper, based on the actual
record in the case and the findings by the court at trial.
So whether it was to reflect the correct date and amount
of retroactivity, to reflect the court’s intention with
respect to the plaintiff’s ability to access social security
benefits and the correct reference to the underlying
decision by Judge Abery-Wetstone. So [the motion to
correct] is granted. The court will file a corrected mem-
orandum of decision reflecting those items.’’ On July 24,
2018, the defendant filed an objection to the plaintiff’s
motion to correct. On September 27, 2018, the court
issued a corrected decision,7 and the defendant filed
an amended appeal therefrom.
   Prior to the court’s issuance of the corrected memo-
randum of decision, the defendant had filed a motion
for articulation. On November 16, 2018, the court issued
an articulation. The court stated that it found the plain-
tiff’s earning capacity to be ‘‘in the range of $30,000-
$35,000 . . . .’’ The court cited as the basis for its earn-
ing capacity finding the credible testimony of the plain-
tiff. The court articulated that it accepted the plaintiff’s
testimony that ‘‘her skills were self-taught and specifi-
cally adapted to the needs of Pitney Bowes. Further-
more, the court found the plaintiff’s testimony credible
that despite good faith efforts she has been unable to
become employed, that the local job market in Braden-
ton, Florida, does not have employment opportunities
for individuals with her skills, that technology support
jobs are now being filled by younger individuals with
technology degrees and training rather than self-taught
individuals such as the plaintiff, that jobs available to
her are near minimum wage retail position and that at
age fifty-six8 she has found it difficult to be considered
for employment.’’ (Footnote added.)
    At the outset, we set forth our standard of review
and relevant legal principles. ‘‘[W]e will not disturb the
trial court’s ruling on a motion for modification of ali-
mony or child support unless the court has abused its
discretion or reasonably could not conclude as it did,
on the basis of the facts presented.’’ (Internal quotation
marks omitted.) Norberg-Hurlburt v. Hurlburt, 162
Conn. App. 661, 672, 133 A.3d 482 (2016). Furthermore,
‘‘[t]he trial court’s findings [of fact] are binding upon
this court unless they are clearly erroneous in light of
the evidence and the pleadings in the record as a whole.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Steller v. Steller,
181 Conn. App. 581, 593, 187 A.3d 1184 (2018).
   ‘‘[General Statutes §] 46b-86 governs the modification
or termination of an alimony or support order after the
date of a dissolution judgment. When, as in this case,
the disputed issue is alimony . . . the applicable provi-
sion of the statute is § 46b-86 (a), which provides that
a final order for alimony may be modified by the trial
court upon a showing of a substantial change in the
circumstances of either party. . . . Under that statu-
tory provision, the party seeking the modification bears
the burden of demonstrating that such a change has
occurred. . . . To obtain a modification, the moving
party must demonstrate that circumstances have
changed since the last court order such that it would
be unjust or inequitable to hold either party to it.
Because the establishment of changed circumstances
is a condition precedent to a party’s relief, it is pertinent
for the trial court to inquire as to what, if any, new
circumstance warrants a modification of the existing
order. . . .
   ‘‘Once a trial court determines that there has been a
substantial change in the financial circumstances of
one of the parties, the same criteria that determine an
initial award of alimony and support are relevant to the
question of modification. . . . More specifically, these
criteria, outlined in. . . § 46b-82, require the court to
consider the needs and financial resources of each of
the parties and their children, as well as such factors
as the causes for the dissolution of the marriage and
the age, health, station, occupation, employability and
amount and sources of income of the parties. . . . The
power of the trial court to modify the existing order
does not, however, include the power to retry issues
already decided . . . or to allow the parties to use a
motion to modify as an appeal. . . . Rather, the trial
court’s discretion includes only the power to adapt the
order to some distinct and definite change in the circum-
stances or conditions of the parties. . . .
   ‘‘Thus, [w]hen presented with a motion for modifica-
tion, a court must first determine whether there has
been a substantial change in the financial circumstances
of one or both of the parties. . . . Second, if the court
finds a substantial change in circumstances, it may
properly consider the motion and, on the basis of the
§ 46b-82 criteria, make an order for modification. . . .
The court has the authority to issue a modification only
if it conforms the order to the distinct and definite
changes in the circumstances of the parties.’’ (Citations
omitted; footnotes omitted; internal quotation marks
omitted.) Olson v. Mohammadu, 310 Conn. 665, 671–74,
81 A.3d 215 (2013).
   Before turning to the defendant’s arguments, we note
that, despite our careful reading of the court’s memo-
randum of decision, it is unclear whether the trial court
(1) considered, pursuant to § 46b-86, whether the plain-
tiff had established a substantial change in circum-
stances or (2) construed the alimony provision to abro-
gate the statutory requirement of proof of a substantial
change in circumstances. See footnote 11 of this opin-
ion. Accordingly, in part II A of this opinion, we assume
that the court determined that the plaintiff met her
burden of demonstrating a substantial change of cir-
cumstances pursuant to the requirement stated in § 46b-
86. Because we conclude that the court’s determination
of a substantial change in circumstances was predi-
cated, in material part, on a clearly erroneous factual
finding as to the plaintiff’s medical expenses, we reverse
the judgment on the plaintiff’s motion to modify on
this basis.
   Because the question of how the dissolution court’s
alimony order should be interpreted will arise on
remand, we elucidate the order, as it is a question of
legal interpretation. Language from the trial court’s
memorandum of decision on the plaintiff’s motion to
modify can be construed as suggesting that it interpre-
ted the alimony provision as directing that the plaintiff
automatically satisfied, or was relieved from, her obliga-
tion of showing a substantial change in circumstances
by virtue of her earning less than $100,000 per year. We
demonstrate, in part II B of this opinion, why this read-
ing of the alimony provision is legally improper.
                             A
   On appeal, the defendant raises a number of argu-
ments in support of his claim that the court erred in
granting the plaintiff’s motion to modify alimony.9 We
first address his argument that the court, in considering
the plaintiff’s weekly expenses, improperly failed to
reduce the expenses by the amount of uninsured medi-
cal expenses that she originally had listed on her finan-
cial affidavit but later withdrew. We agree with the
defendant.
   Although the plaintiff averred on her financial affida-
vit that she incurs $291 weekly in uninsured medical/
dental expenses, she requested, after consultation with
her counsel, that the court remove the $291 weekly
expense and substitute zero for that amount. Her coun-
sel canvassed her as to that request during the July 9,
2017 hearing, and the court stated that it was ‘‘noted
for the record.’’ In its memorandum of decision, how-
ever, the court found that ‘‘[the plaintiff’s] combined
expenses for medical insurance premiums and unin-
sured medical expenses constitute approximately 30
percent of her weekly expenses.’’
   A review of the court’s mathematical calculations
necessarily underlying that 30 percent finding reveals
that, despite the plaintiff’s request to remove the $291
weekly expense from consideration of her expenses,
and the court noting that request, the court failed to
do so. The plaintiff listed on her financial affidavit total
weekly expenses in the amount of $1593, which, after
subtracting the $291 in uninsured medical/dental
expenses, amounts to $1302. The plaintiff’s financial
affidavit shows $141 in weekly expenses for medical/
dental insurance premiums. Had the court removed the
uninsured medical/dental expenses in accordance with
the plaintiff’s request and considered only the $141 in
medical/dental insurance premium expenses, the
court’s calculations would have resulted in a finding
that the plaintiff’s remaining medical/dental insurance
premium expenses constituted approximately 11 per-
cent of her total weekly expenses ($141 divided by
$1302). Thus, it is evident that the court’s finding that
‘‘approximately 30 percent of [the plaintiff’s] weekly
expenses’’ went to medical expenses improperly
included the $291 in uninsured expenses that the plain-
tiff abandoned.
   In its memorandum of decision, the court identified
the ‘‘out-of-pocket expenses which the plaintiff incurs
due to the medical issues which she faces’’ as ‘‘support[-
ing] her claim that she has experienced a substantial
change in circumstances.’’ Accordingly, the court’s
determination of a substantial change in circumstances
was premised, at least in part, on its clearly erroneous
factual finding regarding the plaintiff’s uninsured medi-
cal/dental expenses. See Sargent v. Sargent, 125 Conn.
App. 824, 827–28, 827 n.7, 9 A.3d 799 (2011) (reversing
court’s ruling reducing alimony obligation of defendant
where ruling was premised on clearly erroneous finding
that defendant incurred expenses of $777 monthly to
include plaintiff on his medical coverage; defendant’s
financial affidavit showed no deduction for medical
expenses and expenses associated with medical cover-
age ‘‘costs were borne solely by the defendant’s
employer and the plaintiff in the form of medical deduct-
ibles and co-pays’’).
   The court’s clearly erroneous finding as to the plain-
tiff’s expenses requires that the court’s judgment modi-
fying the defendant’s alimony obligation be reversed
and the case remanded for a new hearing on the plain-
tiff’s motion for modification.10
                             B
   We next address the defendant’s argument that the
court improperly construed the alimony provision as
stating that ‘‘if the plaintiff’s income fell below $100,000
annually that would constitute a substantial change in
circumstances as a predicate to modification.’’11 He
argues that ‘‘the divorce decree prevented the plaintiff
from moving for modification if she earned more than
. . . $100,000. If she made less than $100,000 she could
move for modification, but still needed to present evi-
dence showing how a change in her earning capacity,
expenses, assets and liabilities substantiated a sub-
stantial change in circumstances from the prior order.’’
Although it is unclear to us whether the court construed
the alimony provision to mean that the plaintiff’s
income falling below $100,000, in and of itself, consti-
tuted a substantial change in circumstances, we address
this issue because it may arise on remand.
   We first set forth the standard of review. ‘‘Because
[t]he construction of a judgment is a question of law
for the court . . . our review of the . . . claim is ple-
nary. As a general rule, judgments are to be construed
in the same fashion as other written instruments. . . .
The determinative factor is the intention of the court
as gathered from all parts of the judgment. . . . The
interpretation of a judgment may involve the circum-
stances surrounding the making of the judgment. . . .
Effect must be given to that which is clearly implied
as well as to that which is expressed. . . . The judg-
ment should admit of a consistent construction as a
whole.’’ (Internal quotation marks omitted.) Perry v.
Perry, 156 Conn. App. 587, 593, 113 A.3d 132, cert.
denied, 317 Conn. 906, 114 A.3d 1220 (2015).
   We next set forth relevant principles of law. Section
46b-86 (a) provides in relevant part: ‘‘Unless and to the
extent that the decree precludes modification, any final
order for the periodic payment of permanent alimony
or support . . . may, at any time thereafter, be . . .
modified by the court upon a showing of a substantial
change in the circumstances of either party . . . .’’
‘‘This statutory provision suggests a legislative prefer-
ence favoring the modifiability of orders for periodic
alimony . . . [and requires that] the decree itself must
preclude modification for this relief to be unavailable.
. . . If an order for periodic alimony is meant to be
nonmodifiable, the decree must contain language to
that effect. . . . Such a preclusion of modification
must be clear and unambiguous. . . . If a provision
purportedly precluding modification is ambiguous, the
order will be held to be modifiable.’’ (Footnote omitted;
internal quotation marks omitted.) Burke v. Burke, 94
Conn. App. 416, 422, 892 A.2d 964 (2006). ‘‘In determin-
ing whether the alimony award is modifiable or non-
modifiable, only the dissolution decree itself may be
used.’’ (Footnote omitted; internal quotation marks
omitted.) Id.
   This court previously has construed certain language
contained in a separation agreement to relieve the party
seeking to modify alimony of the statutorily mandated
burden of demonstrating that a substantial change in
circumstances has occurred. See Steller v. Steller, supra,
181 Conn. App. 584, 584–85 n.1; Taylor v. Taylor, 117
Conn. App. 229, 231, 978 A.2d 538, cert. denied, 294
Conn. 915, 983 A.2d 852 (2009). In Steller v. Steller,
supra, 584–85 n.1, this court considered the term of a
separation agreement that provided in relevant part: ‘‘It
is acknowledged that the husband has the right to retire
upon reaching the age [of] sixty-five (65) years and he
may petition the [c]ourt to take a ‘second look’ for a
hearing to determine the amount of alimony which he
shall pay to the wife. The retirement of the husband at
age sixty-five (65) shall be considered a substantial
change in circumstances, but in any event, even if the
husband does not retire at age sixty-five (65), he shall
have a right to seek a modification of alimony at age
sixty-five (65) without the need of showing a substantial
change in circumstances.’’ This court concluded that
‘‘the plain language of the agreement permitted the
court to take a fresh look at the parties’ financial circum-
stances after the defendant reached his sixty-fifth birth-
day.’’ Id., 602. This court stated that the trial court did
not need to find a substantial change in circumstances
because the language of the agreement permitted the
court to conduct a de novo review of the defendant’s
alimony obligation. Id.
   In Taylor v. Taylor, supra, 117 Conn. App. 232, the
parties’ separation agreement required the plaintiff to
pay alimony in the amount of $60,000 per year. The
agreement stated that the ‘‘amount shall be modifiable
by either party. Upon the [plaintiff’s] 65th birthday or
the death of the [defendant’s] father, whichever shall
first occur, the alimony shall be subject to a second-
look by the Superior Court for the [s]tate of Connecticut
to determine the then appropriate order, if any.’’ (Inter-
nal quotation marks omitted.) Id. This court rejected
the defendant’s argument that ‘‘because the agreement
failed to include language that after the events men-
tioned, alimony would be subject to a de novo review,
the second look should be based on a substantial change
of circumstances.’’ Id. This court construed the agree-
ment to permit the court to ‘‘take a fresh look at the
parties’ financial circumstances either after the plaintiff
reached his sixty-fifth birthday or after the death of the
defendant’s father.’’ Id., 233. In reaching this conclusion
it reasoned: ‘‘If that was not the intent of the parties,
the second look language would have been superfluous
because the agreement provided that alimony could be
modified at any time if a substantial change of circum-
stances occurred. The agreement, however, specifically
provides that on the happening of either of the two
previously mentioned events, alimony may be given a
second look. We conclude, therefore, that this language
permits a de novo review of the plaintiff’s alimony obli-
gation.’’ Id.
   In contrast with the language considered in Steller
and Taylor, the relevant language of the present ali-
mony provision states only that ‘‘[a]limony shall be mod-
ifiable as to amount if the wife earns less than $100,000
per year. Alimony shall not be modifiable as to term.’’
The alimony provision does not permit a ‘‘second look’’
upon the occurrence of a specified event, does not
state that the occurrence of a specified event shall be
considered a substantial change in circumstances, or
that a party shall have the right to seek a modification
of alimony upon occurrence of a specified event without
showing a substantial change in circumstances. Nor
does the alimony provision give any other indication
that it was intended by the dissolution court to permit
the plaintiff to obtain a de novo review of the defen-
dant’s alimony obligation without first showing a sub-
stantial change in circumstances. In the absence of such
indication, the relevant language of the alimony provi-
sion addresses only the issue of whether the alimony
award is modifiable or nonmodifiable. Expressed in the
alimony provision is the dissolution court’s intention
to preclude modification as to the term of the alimony
and to permit modification as to the amount, but only
if the plaintiff’s earnings fall below $100,000 per year.
Accordingly, the alimony provision does not relieve the
plaintiff of her burden to demonstrate a substantial
change in circumstances.
                            III
  The defendant’s final claim on appeal is that the court,
Wenzel, J., improperly modified his alimony obligation.
He argues, inter alia, that if this court reverses the prior
modification of alimony ordered by Judge Sommer,
Judge Wenzel’s order modifying alimony likewise
should be reversed. We conclude that our resolution
of the defendant’s claim in part II A of this opinion
renders the defendant’s arguments with respect to his
motion to modify alimony moot.
   The following additional procedural history is rele-
vant to this claim. On March 23, 2018, the defendant
filed a motion to modify alimony. He alleged therein
that since the date of the court’s November 9, 2017
order regarding alimony, there had been a substantial
change in circumstances, in that he had lost his job
and was unemployed, had health issues that limit his
employment opportunities, and had decreased earning
capacity. He further alleged that the plaintiff had cohab-
itated, had an increased earning capacity, and her finan-
cial circumstances had improved. The plaintiff filed an
objection on April 23, 2018. On September 18, 2018,
the court, Wenzel, J., issued an order regarding the
defendant’s motion to modify alimony. It found that
the defendant had established a substantial change in
circumstances, in that the defendant’s employment had
been terminated and he had been unable to find new
employment. The court ordered alimony payments
reduced from $700 per week to $350 per week. The
defendant filed a motion to reargue, which was denied.
The defendant thereafter amended his appeal.
   ‘‘Mootness is a threshold issue that implicates subject
matter jurisdiction, which imposes a duty on the court
to dismiss a case if the court can no longer grant practi-
cal relief to the parties. . . . Mootness presents a cir-
cumstance wherein the issue before the court has been
resolved or had lost its significance because of a change
in the condition of affairs between the parties. . . .
[T]he existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . In determining mootness, the dispositive question
is whether a successful appeal would benefit the plain-
tiff or defendant in any way.’’ (Internal quotation marks
omitted.) Pryor v. Pryor, 162 Conn. App. 451, 455, 133
A.3d 463 (2016).
   We have concluded in part II A of this opinion that
the court improperly granted the plaintiff’s motion to
modify alimony, and we have reversed the judgment.
Reversing the judgment as to the motion for modifica-
tion has the effect of returning the parties to their status
as of the original dissolution judgment, which required
the defendant to ‘‘pay to the [the plaintiff] the sum of
$1.00 per year as alimony.’’ Accordingly, the defendant’s
motion seeking a downward modification of his alimony
obligation is moot, given that the relief sought in that
motion has already been afforded the defendant as a
result of this court’s decision in part II A of this opinion.
See Lynch v. Lynch, 135 Conn. App. 40, 54–55 n.12,
43 A.3d 667 (2012) (arguments challenging rulings on
postjudgment motions for modification rendered moot
by remand order for new hearing on all financial orders
entered by trial court at time of dissolution).12
   The judgment is reversed only as to the plaintiff’s
motions for order and to modify alimony and the case
is remanded with direction to reassign the plaintiff’s
motion for order and for a new hearing on the plaintiff’s
motion to modify alimony; the judgment is affirmed in
all other respects.
   In this opinion BRIGHT, J., concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The plaintiff was represented by counsel in the relevant proceedings
before the trial court. The plaintiff also filed her own appearance in addition
to counsel.
   2
     The defendant confirmed during oral argument before this court that he
received e-mails from the court requesting his consent to the extension. He
maintained that he did not reply to the e-mails because he received notice
that the court scheduled the status conference before he had finished looking
into the topic.
   3
     In its April 2, 2018 order, the court also found that the defendant’s failure
to reimburse the plaintiff for the children’s expenses was in direct violation
of a clear and unambiguous court order. It further found that the defendant
had the ability to pay his share of expenses, but wilfully failed to do so.
The court ordered the defendant to pay attorney’s fees and stated that a
hearing would be set for review of the plaintiff’s attorney’s affidavit of fees.
   4
     See the Consolidated Omnibus Budget Reconciliation Act of 1985, 29
U.S.C. §§ 1161 through 1168.
   5
     The court stated that, ‘‘[a]s a threshold matter, the court has confirmed
that the January, 2012 agreement, incorporated by reference in the dissolu-
tion judgment, expressly permits modification of the alimony and child
support provisions, except with respect to extending the term.’’ See footnote
7 of this opinion.
   6
     On November 30, 2017, the defendant filed a motion to reargue the
court’s November 9, 2017 decision, which motion he subsequently withdrew
on May 4, 2018.
   7
     The court made the following multiple corrections. First, in its November
9, 2017 memorandum of decision, the court had ordered the modification
of alimony retroactive to April 20, 2017, which corresponded with the date
the plaintiff filed her motion to modify alimony. In the corrected memoran-
dum of decision, the court ordered the modification of alimony retroactive
to May 21, 2017, which corresponded with the date the defendant was served
with the motion to modify, in accordance with General Statutes § 46b-86 (a).
   Second, in its November 9, 2017 memorandum of decision, the court
stated: ‘‘As a threshold matter, the court has confirmed that the January,
2012 agreement, incorporated by reference in the dissolution judgment,
expressly permits modification of the alimony and child support provisions
except with respect to extending the term.’’ (Emphasis added.) It further
stated that ‘‘[t]he burden is on the plaintiff, as the moving party, to show
that a substantial change in his circumstances has occurred since the parties’
divorce in January, 2012, so as to warrant a modification of the alimony
and child support provisions.’’ (Emphasis added.) In the corrected memo-
randum of decision, the court removed the reference to the January, 2012
agreement and substituted the November, 2007 memorandum of decision.
It deleted the references to child support, and changed ‘‘his circumstances’’
to ‘‘her circumstances.’’
   Third, in its November 9, 2017 memorandum of decision, the court stated:
‘‘The plaintiff is fifty-eight years old and the defendant is sixty years old.
Although the plaintiff has planned for her retirement, she is now faced with
unforeseen financial need for support at least seven years before she will
be able to receive social security benefits and well before she is able to
access her retirement savings.’’ (Emphasis added.) In the corrected decision,
the court stated: ‘‘at least seven years before the recommended age to access
social security benefits and well before she is able to access her retirement
savings without penalty.’’
   Finally, in its November 9, 2017 memorandum of decision, the court stated:
‘‘The plaintiff’s income has decreased significantly in the decade since she
lost her job in the fall, 2016.’’ (Emphasis added.) The court changed this
sentence to: ‘‘The plaintiff’s income has decreased significantly in the decade
since the 2007 dissolution as a result of losing her job in the fall of 2016.’’
   8
     We note that there exists a discrepancy between the trial court’s state-
ment of the plaintiff as fifty-eight years old in its November 9, 2017 memoran-
dum of decision and fifty-six years old in its November 16, 2018 articulation.
This discrepancy does not affect our analysis.
   9
     In addition to the arguments discussed in this opinion, the defendant
also argues that the court improperly denied his request to conduct discov-
ery, made clearly erroneous findings as to the plaintiff’s earning capacity
and net income, improperly considered expenses of the children, including
those incurred following the children’s reaching the age of majority, and
abused its discretion in awarding the plaintiff $700 per week alimony. Given
our conclusion that the court’s findings regarding the plaintiff’s expenses
require us to reverse the judgment of the trial court and to remand the case
for a new hearing on the plaintiff’s motion to modify alimony, we need not
address the defendant’s remaining arguments and decline to do so. See
Steller v. Steller, supra, 181 Conn. App. 599.
   10
      We note that the court also made erroneous factual findings with respect
to the plaintiff’s ability to access her retirement assets and social security
benefits. In its November 9, 2017 memorandum of decision modifying ali-
mony, the court found that, ‘‘[a]lthough the plaintiff has planned for her
retirement she is now faced with unforeseen financial need for support at
least seven years before she will be able to receive social security benefits
and well before she is able to access her retirement savings.’’ The court
subsequently corrected this finding to state: ‘‘at least seven years before
the recommended age to access social security benefits and well before
she is able to access her retirement savings without penalty.’’ See footnote
7 of this opinion. The court also stated, in its articulation, that it had ‘‘pre-
viously addressed these questions’’ in its corrected memorandum of decision
and that it had ‘‘clarified its statement regarding the effect of plaintiff’s
accessing her retirement assets.’’ Specifically, the court articulated that it
‘‘did not find based on its comprehensive review of plaintiff’s financial
circumstances that it was reasonable or fair to require the plaintiff to deplete
her retirement assets at this time.’’
   The court’s determinations as to the plaintiff’s ability to access her retire-
ment assets and social security benefits are not supported by the evidence
in the record. The plaintiff presented no evidence as to when she would be
able to access her retirement assets, and the only reference in the record
to social security was the plaintiff’s testimony that she would become social
security eligible at age sixty-two and her agreement with her counsel’s
question that this was ‘‘on the early side of receiving benefits . . . .’’ During
oral argument before this court, when asked whether she presented evidence
that she could not access her 401 (k) without penalty before the age of
sixty-five, the plaintiff responded that she did not present that evidence,
and she stated: ‘‘I never claimed that.’’ Similarly, when asked during oral
argument before this court what evidence was presented showing that it is
not recommended to access social security before the age of sixty-five, the
plaintiff responded: ‘‘I don’t think there was any evidence that said that,
and it wasn’t my claim that I could not access it before that time.’’ Wholly
lacking evidence, the court was not in a position to evaluate the plaintiff’s
ability to access her retirement assets and social security benefits.
   11
      In its articulation, the court further stated that it had concluded that
‘‘the plaintiff had sustained her burden of showing that a substantial change
in circumstances has occurred as a result of the plaintiff’s loss of employment
through no fault of her own and that she is entitled to receive alimony. Not
only did her income decrease below the stipulated $100,000 level which
according to the parties’ agreement entitled her to alimony, she presented
credible evidence of her needs and her effort to find a job.’’ We note that
the court previously had referred incorrectly to the alimony provision as
part of an agreement; see footnote 7 of this opinion; rather than properly
as a provision of the judgment of dissolution.
   12
      In the plaintiff’s appellate brief, she asks this court to dismiss portions
of the defendant’s appeal and issue sanctions. As to the plaintiff’s arguments
for dismissal, she maintains that the defendant’s appeal from the November
9, 2017 order granting the plaintiff’s motion for modification and his amended
appeal from the September 18, 2018 order on the defendant’s motion for
modification both were untimely. We conclude that the plaintiff has waived
her right to seek dismissal of the appeal and amended appeal as untimely.
Practice Book § 66-8 provides in relevant part: ‘‘Any claim that an appeal
. . . should be dismissed, whether based on lack of jurisdiction, failure to
file papers within the time allowed or other defect, shall be made by a
motion to dismiss the appeal . . . . A motion to dismiss an appeal that
claims any defect other than a lack of jurisdiction must be filed within ten
days after the filing of the appeal. . . .’’ See also Connecticut Commercial
Lenders, LLC v. Teague, 105 Conn. App. 806, 809, 940 A.2d 831 (2008) (finding
that defendants waived right to claim that appeal should be dismissed as
untimely due to failure to file timely motion to dismiss as required by Practice
Book § 66-8). In the present case, the plaintiff did not file a motion to dismiss
within ten days of the filing of the appeal or the amended appeal and,
therefore, she waived her right to challenge the timeliness of both the appeal
and the amended appeal.
   The plaintiff also requests that this court impose sanctions on the defen-
dant. Specifically, in the plaintiff’s statement of relief requested, she asks
‘‘this court to consider imposing sanctions on the defendant for [his] miscon-
duct and dismissing all matters on appeal, including but not limited to the
cost of printing and shipping [the] plaintiff’s brief, [attorney’s] fees for [the
plaintiff’s counsel’s] limited appearance, travel fees [the] plaintiff incurred
flying from Florida to CT to access court records, and compensation for
the time and effort required to respond to this frivolous appeal since it was
first filed 12/1/17.’’ The plaintiff cites, as the basis for her sanctions request,
various alleged improprieties, including the defendant’s attempt to submit
new evidence, and she asserts that his appeal is frivolous. We decline to
address this issue because the plaintiff failed to make her request in a
separate motion. See Battistotti v. Suzanne A., 182 Conn. App. 40, 55 n.10,
188 A.3d 798, cert. denied, 330 Conn. 904, 191 A.3d 1000 (2018); see also
Practice Book § 85-3; Tyler v. Tyler, 163 Conn. App. 594, 598 n.3, 133 A.3d
934 (2016) (declining to review request for sanctions when not raised in
motion for sanctions); Hernandez v. Dawson, 109 Conn. App. 639, 644, 953
A.2d 664 (2008) (same).